Citation Nr: 0206914	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  94-47 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose Arturo Juarbe Ortiz, Psychiatrist


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1951 to July 1953, during the Korean Conflict.

In February 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for an acquired neuropsychiatric 
disorder-inclusive of post-traumatic stress disorder (PTSD).  
He appealed the RO's decision to the Board of Veterans' 
Appeals (Board).  The Board issued a decision in January 1997 
reopening the claim-based on new and material evidence, 
and remanding the case to the RO for further development and 
consideration.  See 38 C.F.R. § 3.156(a) (1997); see, too, 
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).  After 
completing the development requested in the Board's remand, 
the RO continued to deny the claim and returned the case 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  While in service, the veteran engaged in combat against 
enemy forces during the Korean Conflict.

2.  Some of the psychiatrists and psychologists who have 
examined the veteran during the years since service have 
concluded that he has PTSD, whereas others have concluded 
that he does not but, instead, has schizophrenia.

3.  The medical evidence indicating the veteran does not have 
PTSD or schizophrenia related to his combat service in Korea 
is more probative than the medical evidence indicating that 
he does.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder-
inclusive of PTSD and schizophrenia, that he incurred in or 
aggravated during service.  38 U.S.C.A. § 1110, (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection also may be 
granted for a pre-existing condition if it was aggravated 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Furthermore, psychoses such as schizophrenia will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  However, 
this presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for PTSD-in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

Here, the veteran's service personnel and other records-
including his Department of Defense Form 214 (DD Form 214), 
show that he was a member of Company "H" of the 35th 
Infantry Regiment, APO 25, and that as a result of his 
meritorious service in Korea he received, among other medals 
and commendations, the Combat Infantryman Badge (CIB).  
Obviously then, it is not necessary to objectively 
corroborate any of his alleged stressors since the CIB is 
conclusive proof that he engaged in combat against enemy 
forces while in Korea.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Wood v. Derwinski, 1 Vet. App. 190 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991).  
Thus, the outcome of this case must be determined by deciding 
whether there is sufficient medical evidence of record 
showing that he has PTSD (or another acquired psychiatric 
disorder such as schizophrenia) as a residual of his combat 
service in Korea.  And admittedly, there is medical evidence 
both for and against the claim on this dispositive issue.  
But in these situations, it is the Board's responsibility to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  See, e.g., Schoolman v. West, 12 Vet. 
App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
And although this responsibility is more difficult when there 
are conflicting medical opinions of record, as is the case 
here, that is not to say that the Board cannot give more 
credence and credibility to one medical opinion than 
another-provided the Board adequately explains its reasons 
and bases for doing this.  See Sanden v. Derwinski, 2 
Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  Moreover, the Board must keep 
in mind that it cannot make its own independent medical 
determination and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here though, 
for the reasons discussed below, there are.

The veteran's chief proponent in favor of granting service 
connection is Dr. Jose Arturo Juarbe Ortiz, a fee-basis 
psychiatrist.  He even testified on the veteran's behalf 
during his recent hearing at the RO in October 2001.  
Dr. Juarbe also submitted written statements of his medical 
impressions concerning this case in August 2001 and more 
recently in February 2002.  So his medical opinion is well 
documented in the record on appeal.  He concluded, not only 
that the veteran has PTSD, but also that it was caused by 
several stressful incidents that occurred during his combat 
service in the Korean War front (e.g.,. coming under fire on 
multiple occasions from enemy forces and personally seeing 
numerous dead and mutilated bodies of enemy and friendly 
soldiers in the aftermath of those attacks).  The veteran 
also reportedly learned of his own cousin's death while in 
Korea, who was a fellow combat soldier in another unit 
(Company "B" of the 65th Infantry Regiment), but whose body 
never was found after the famous Battle of Kelly Hill.  The 
veteran also says that he personally participated in that 
massacre, as well, while a member of Company "D" of the 
65th Infantry Regiment, although that allegation is not 
actually documented in his service personnel records (only 
his membership in Company "H" of the 35th Infantry Regiment 
is confirmed).  And, in fact, when he initially was examined 
by a VA psychiatrist after service in July 1968, he said that 
his commanding sergeant did not want to even send him on 
patrol because of his nervousness.  Two of his fellow 
servicemen also had indicated this in buddy statements 
submitted a few months earlier, in April 1968.

Also of note, Dr. Juarbe indicated in his most recent 
statement in February 2002 that, although the veteran has had 
a longstanding diagnosis of schizophrenia since beginning his 
course of ongoing psychiatric treatment many years ago, in 
1968, that diagnosis was and is erroneous because his 
symptoms are clearly indicative of PTSD.  And in explaining 
the medical basis of that opinion, Dr. Juarbe pointed out 
that PTSD simply did not exists on the psychiatric 
nomenclature at the time of the initial diagnosis in 1968, 
and by that time schizophrenia was the most prevalent 
diagnosis for most of the psychiatric conditions which at the 
present time are correctly diagnosed as, for example, PTSD 
and bipolar disorders.

A psychologist who examined and treated the veteran at a Vet 
Center also indicated in a September 2001 statement that he 
had diagnosed PTSD related to the veteran's combat service in 
Korea.  Yet another private psychiatrist submitted a 
statement in February 2001 also indicating that he, too, had 
diagnosed PTSD related to the veteran's combat service in 
Korea.  And aside from those statements, even earlier dated 
medical evidence of record also contained a diagnosis of PTSD 
from another private psychiatrist who submitted a statement 
in January 1993 indicating that he had treated the veteran 
for this condition since July 1969.  That particular 
statement, incidentally, was the basis for the Board 
reopening the claim in January 1997 and remanding the case to 
the RO for further development and consideration.  However, 
as also was indicated by the Board in that remand, the 
presumption of credibility that applied to that statement and 
the others which have been submitted during the years since 
only extended insofar as making the initial preliminary 
determination of whether that evidence was new and material 
to the case.  Conversely, once beyond that point of analysis 
(having reopened the claim), the Board no longer is required 
to presume that the medical opinions provided for the claim 
necessarily are true.  See Justus v. Principi, 3 Vet. App. 
510 (1992).

Most, if not all, of the statements alluded to above 
supporting the claim, however, contained wording indicating 
the psychiatrists and psychologists providing the opinions in 
question did not review all of the pertinent medical evidence 
of record.  For example, the private psychiatrist who 
submitted the statement in February 2001 indicated "[the 
veteran] stated" such and such concerning his purported 
symptoms after his discharge from the Army.  That, in turn, 
indicates that private psychiatrist did not actually review 
any of the pertinent medical and other evidence in the claims 
folders (c-files), himself.  Even the veteran's chief 
proponent Dr. Juarbe apparently relied at least to some 
extent on personal statements from the veteran, rather than 
supplementing that with an independent review of the record 
himself.  This is very evident since Dr. Juarbe indicated in 
his August 2001 statement that, "according to [the 
veteran]" he had experienced the various symptoms mentioned 
since service.  This also is somewhat true of the September 
2001 statement from the psychologist at the Vet Center since 
he also indicated "[the veteran] reports" such and such 
concerning his symptoms since returning from service, and 
that "[he] claims" he has been suffering from these 
symptoms since that time.  And although that psychologist 
went on to indicate that his opinion was not based entirely 
on the veteran's "self-reports"-but rather, also included 
consideration of statements from his relatives (his wife and 
daughter), his patient history, behavioral observation while 
being examined, as well as his other medical and treatment 
reports, that psychologist still did not, in turn, actually 
discuss the medical basis for his opinion.  In other words, 
there was no explanation whatsoever of why he concluded what 
he did; his opinion was mostly conclusory, stating only that 
the veteran has PTSD related to his combat service in Korea.  
That alone, however, will not suffice since no rationale was 
provided for believing that this is, in fact, true.  See, 
e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999).  
That psychologist at the Vet Center also cited the ongoing 
treatment the veteran had received from the psychiatrist (Dr. 
Rafael Franco Renta) who earlier had submitted the statement 
in January 1993 in support of the claim.  But he, too, did 
not discuss the rationale for his medical opinion when 
submitting that statement.  He only summarily indicated, 
instead, that he had diagnosed PTSD in January 1993 and had 
treated the veteran since July 1969-which, incidentally, was 
around the time of his initial diagnosis of schizophrenia in 
1968.  And even though the Board remanded this case to the RO 
in January 1997 to try and obtain additional records from 
this psychiatrist, to further support his medical opinion and 
possibly provide a basis for it, the veteran submitted a 
statement in February 1999 indicating "there is no way" 
that he can submit the supplemental evidence from Dr. Franco 
since he moved and the veteran does not know where to.  
Consequently, as it stands, the medical opinions offered 
supporting the claim do not have a factual foundation on 
which to base them.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see also VAOPGCPREC 20-95 
(July 14, 1995).

Several VA psychiatrists who have examined the veteran during 
the last several years, however, determined that he does not 
have PTSD (but rather schizophrenia).  And although they 
diagnosed schizophrenia, they still did not causally relate 
it to his military service, even after giving full 
consideration to the fact that he engaged in combat against 
enemy forces while in Korea.  So there is no legal basis for 
granting service connection for the schizophrenia, either, 
even though the veteran has received ongoing treatment for 
this condition since 1968, has been rated as permanently and 
totally disabled because of this condition since that time-
thereby entitling him to a VA pension, and even receives 
special monthly compensation because he is housebound.  None 
of that, though, shows that he has schizophrenia or PTSD as a 
result of his combat service in Korea, and that is the 
dispositive issue.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The 
grant of a VA pension merely was an acknowledgment that he is 
permanently and totally disabled because of his 
mental illness, which is not tantamount to concluding that 
his mental illness as likely as not was caused by his combat 
service in Korea.

Contrary to the veteran's allegations, including what he 
apparently told the psychiatrists and psychologists who 
submitted statements supporting his claim, there is no 
medical evidence whatsoever suggesting that he actually 
experienced any psychiatric related symptoms during the 15 or 
so years after his discharge from the military in 1953 and 
his initial diagnosis of schizophrenia in 1968.  But despite 
that, he told those examiners that he had experienced ongoing 
psychiatric symptoms ever since service, even though there is 
no actual documentation in the record on appeal confirming 
that he did.  And this is one of, if not the primary reason 
that the VA psychiatrists who examined him and submitted 
supplemental statements on the various occasions in July 
1993, April 1999, September 2000, March 2001, and January 
2002 repeatedly concluded that he does not have PTSD and 
that, even though he has schizophrenia, it too is not related 
to his combat service in Korea.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) ("In 
order for the veteran to be awarded a rating for [a] service-
connected [condition], there must be evidence both of a 
service-connected disease or injury and a present disability 
which is attributable to such disease or injury."); Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").

It also is worth mentioning that a comprehensive detailed 
social and industrial survey even was requested following the 
April 1999 VA psychiatric evaluation.  That social and 
industrial survey was conducted in June 1999 and involved a 
personal visit to the veteran's home, for an interview there, 
as well as additional interviews and conversations with his 
wife and two of his neighbors.  And after reviewing the 
report of that social and industrial survey, the VA 
psychiatrist who had requested it did not change his opinion 
one iota concerning this case.  Rather, he indicated in his 
supplemental statement prepared in September 2000 that he 
still does not believe the veteran has PTSD since basically 
the only criteria he has for a diagnosis of this condition is 
his prior involvement in combat in Korea.  But according to 
that VA examiner, the veteran does not fulfill any of the 
other criteria for a diagnosis of PTSD, and the symptoms that 
he experiences (and has experienced since 1968) are 
indicative of schizophrenia, instead, which, that 
notwithstanding, also is not related to his service in the 
military.

There also are other legitimate reasons for favoring the 
medical opinions of the VA examiners over those who submitted 
statements supporting the veteran's claim.  For one, unlike 
most of those who submitted statements supporting the claim, 
the VA examiners reviewed the entire record before providing 
their medical opinion.  That, in turn, ensured their opinions 
were fully informed ones and not biased by personal 
statements from the veteran, himself (like his supposedly 
recurring symptoms immediately following service), which are 
not otherwise substantiated.  And bear in mind, the 
presumptions that he receives as a result of being a combat 
veteran only apply when determining whether he experienced a 
stressor in service; that has nothing to do with determining 
whether he also experienced chronic, continuous symptoms 
after his discharge from the military, as he alleges he did.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Savage 
v. Gober, 10 Vet. App. 488 (1997) (discussing the concept of 
continuity of symptomatology).  Furthermore, the VA 
examinations in July 1993 and most recently in January 2002 
were conducted by a Board of two psychiatrists, not just one, 
and they both agreed on their ultimate conclusions that the 
veteran does not have PTSD or schizophrenia related to his 
combat service in Korea.  Of equal or even greater 
significance, they took into consideration the contrary 
opinions of those who submitted statements or testified 
orally on the veteran's behalf-including Dr. Juarbe.  
They made particular note of the fact that the stressors now 
alleged by the veteran were not mentioned at any time during 
the course of his treatment several years ago.  It was only 
after he stood to benefit financially and otherwise that he 
began to mention the various incidents that he says caused 
his PTSD.  So it seems only reasonable to conclude that, had 
he in fact been experiencing problems related to his combat 
service in Korea during the earlier years around the time of 
his initial diagnosis in 1968, then he would have said 
something about it-especially since he has received 
treatment numerous times during the years since.  Medical 
opinions such as those proffered by Dr. Juarbe concerning a 
purported relationship between a current psychiatric 
condition and the veteran's military service which ended many 
years earlier may decline in probative value because of this 
extremely long period of time during the intervening years 
between the alleged incidents in question and the opinion.  
See Elkins, 5 Vet. App. at 478 (noting that 20 years had 
elapsed); Swann, 5 Vet. App. at 233.  Similarly, such 
opinions also may decline in probative value where the 
psychiatrist offering the opinion failed to discuss the 
veteran's relevant pre- and/or post-service medical history. 
See Elkins, 5 Vet. App. at 478; Black v. Brown, 5 Vet. App. 
177, 180 (1993).  Furthermore, contemporaneous medical 
findings (or in this particular instance, the lack thereof 
prior to 1968) may be given more probative weight than a 
medical opinion coming years after separation from service-
such as the one provided by Dr. Juarbe.  See Struck v. Brown, 
9 Vet. App. 145, 155-56 (1996).

The Board therefore finds that the medical and other evidence 
against the claim is more probative than the medical evidence 
supporting the claim.  So the appeal must be denied, even 
after considering the benefit-of-the-doubt doctrine.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Lastly, in closing, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (the "VCAA").  
This new law since has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2001), and the 
implementing regulations are found at 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA eliminated the concept 
of a well-grounded claim.  The VCAA also redefined VA's 
obligations insofar as notifying the veteran of the type of 
evidence needed to support his claim and thereby complete his 
application for benefits, and assisting him in obtaining 
evidence if it is potentially relevant to his case.  Id.  
Since this change in law occurred during the pendency of this 
appeal, the veteran is entitled to the benefits of this new 
law.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  Here, 
however, the Board and RO already have complied with the 
requirements of the VCAA.  Even since reopening his claim in 
January 1997, he has been provided ample opportunity to 
identify or submit additional medical evidence showing that 
he has PTSD or schizophrenia related to his combat service in 
Korea.  The Board's January 1997 remand initially gave him 
this opportunity, and it was primarily as a result of that 
remand that he since has submitted the statements from Dr. 
Juarbe and the others.  He also was examined by the VA 
psychiatrists for the specific purpose of obtaining 
additional medical opinions indicating whether he has an 
acquired psychiatric disorder as a residual of his combat 
service in Korea.  And aside from that, Dr. Juarbe testified 
at a hearing at the RO in October 2001 on the veteran's 
behalf, and as indicated earlier, the veteran submitted a 
statement in February 1999 indicating that no additional 
records are forthcoming from Dr. Rafael Franco Renta who 
reportedly treated him for so many years.  Thus, there is no 
plausible reason to remand this case to the RO, yet again, 
for further consideration of the VCAA.  And indeed, these 
types of needless remands are to be avoided whenever 
possible.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

The claim for service connection for an acquired psychiatric 
disorder-inclusive of PTSD and schizophrenia, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

